Citation Nr: 1524086	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Oakland, California.  


FINDING OF FACT

The Veteran's skin condition impacts less than 5 percent of his entire body, none of his exposed areas, and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in February 2013 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in March 2013.  The examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his dermatitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in November 2012.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's dermatitis is currently assigned a noncompensable disability rating under Diagnostic Code 7806, dermatitis or eczema.  38 C.F.R. § 4.118 (2014).  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected by the skin condition, and; no more than topical therapy was required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118 (2014).  The rating criteria further state that the skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805).  Id.  The Board notes that the version of 38 C.F.R. § 4.118 that is applicable to the Veteran's claim does not contain Diagnostic Code 7803, which was removed.  Id.  

The Veteran underwent a VA skin examination in March 2013.  The examiner diagnosed spongiotic/atopic dermatitis.  The Veteran reported that he was treated with topical corticosteroids and also "...on a few occasions with steroid injections."  At the time of the examination, he stated that he used clobetasol and hydrophilic ointments with "fair" results.  He described his lesions as intermittent and on different parts of his body.  He stated that he always had at least one lesion.  The examiner noted that the Veteran had a lesion on his right hip at the examination.  

The examiner concluded that the Veteran's dermatitis was not disfiguring.  The examiner found that the Veteran was treated constantly or near-constantly with topical, not systemic, corticosteroids as well as hydrophilic ointment.  The examiner found that the dermatitis affected less than 5 percent of the Veteran's entire body and none of his exposed areas.  The lesion on his right hip was red, scaly, and measured 2.5 centimeters (cm) by 2.5 cm.  The examiner stated that the Veteran's dermatitis did not produce any signs or symptoms other than those discussed in the report.  The examiner concluded that the Veteran's dermatitis did not impact his ability to work.  

The Board finds that the March 2013 VA examination report provides probative evidence against the Veteran's claim because it shows that his dermatitis does not cover enough of his entire body or exposed areas to warrant a 10 percent rating.  Further, it shows that he does not take systemic medication.  

The Veteran's VA treatment records note the presence of a skin condition and use of topical medications.  However, they do not provide information relevant to the rating criteria for skin conditions.  

The Veteran has provided lay statements in support of his claim.  In his April 2013 Notice of Disagreement (NOD), the Veteran stated that in the winter of 2011/2012, he broke out in a rash that covered his body and was treated with an injection of Kenalog, a systemic corticosteroid.  He stated that he had a second injection a few months after the first.  The Veteran's VA treatment records confirm that he had Kenalog injections in May 2011 and August 2011.  Therefore, the Board finds the Veteran's assertion that he was treated twice with systemic corticosteroids to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his Kenalog injections occurred prior to the beginning of the appeal period in November 2012 and therefore may not be considered when determining whether his disability picture is more closely approximated by the 10 percent criteria.  The Veteran does not assert, and the medical evidence does not show, that he received Kenalog injections or any other systemic treatment for his dermatitis during the appeal period.  Therefore, his April 2013 statement does not provide probative evidence in support of his claim.

In his August 2013 VA Form 9, the Veteran stated that his rashes and lesions have rapid onset and sometimes impact large areas of his body in "many different places," and that they were itchy.  He stated that his small outbreaks are relieved by topical ointment but that larger outbreaks require him to see a physician.  The Veteran's statement does not provide probative evidence in support of his claim because it does not show that his skin condition impacts 5 percent or more of his entire body or exposed areas or that his medications are systemic.  

In October 2014, the Veteran's representative reiterated that the March 2013 examiner noted constant or near-constant use of topical corticosteroids.  The Board notes that a topical medication is not systemic.  Therefore, his constant use of a topical medication does not meet the criteria for a 10 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2014).  

The findings of the VA examiner are more probative than the Veteran's lay assertions in this case.  The preponderance of the evidence shows that the Veteran's dermatitis is not more closely approximated by the criteria for a 10 percent rating under Diagnostic Code 7806.  

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 7806, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532 (1993).  In this case, Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 are potentially applicable.

Diagnostic Code 7800 for the evaluation of burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  

The eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39  sq. cm.).  Id., Note 1.  

The March 2013 VA examiner did not find that the Veteran had dermatitis on his head, face, or neck.  Further, he specifically concluded that the Veteran's skin condition was not disfiguring.  The Board notes that a March 2013 VA treatment record showed that the Veteran had seborrheic dermatitis on his scalp and that he used an over the counter shampoo for relief of symptoms.  Although this shows that he has a skin condition on his scalp, it was not shown to cause any of the eight characteristics of disfigurement.  For these reasons, a 10 percent rating under Diagnostic Code 7800 is not warranted.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 (2014).  This Diagnostic Code is not appropriate because the area of the lesion noted at the VA examination was less than 6 square inches (30 sq. cm).  Additionally, his skin condition is not more closely described as a deep and nonlinear scar.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear, a 10 percent rating is warranted when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2014).  This Diagnostic Code is not appropriate because the Veteran's skin condition does not meet the size requirement.  

There is no evidence that the Veteran's dermatitis resulted in painful or unstable scarring, as required for a 10 percent rating under Diagnostic Code 7804.  Id.    

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In this case, the record does not show that the Veteran's dermatitis limits the function of any part of his body.  

The Board finds that the overall disability picture for the Veteran's dermatitis does not more closely approximate a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2014).  His symptoms from dermatitis have not met the criteria for a compensable rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  The preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2014).  Because the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's dermatitis are contemplated by the schedular criteria set forth in Diagnostic Code 7806, which contemplates the size of the area affected as well as medication taken for relief of symptoms.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected dermatitis, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show, that the Veteran's service connected disabilities have caused unemployability.  Significantly, the March 2013 VA examiner found that the Veteran's skin condition did not impact his ability to work.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial compensable disability rating for dermatitis is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


